                             UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN


ADAM P. FAUST, et al.
                                      Plaintiff(s),

                            v.                               TELEPHONE SCHEDULING CONFERENCE
                                                                       Case No. 21-C-548
THOMAS J. VILSACK, et al.,
                                      Defendant(s).


HONORABLE WILLIAM C. GRIESBACH presiding                                             Time Called: 11:00 a.m.
Proceeding Held: July 20, 2021                                                    Time Concluded: 11:08 a.m.
Deputy Clerk: Cheryl                                                                        Tape: 072021

Appearances:

    Plaintiff(s):      Daniel P. Lennington

    Defendant(s):      Christian R. Larsen, Kyla Snow and Emily Newton

    Amicus:            Randolph Chen

The Court notes that the motions to intervene and the government’s motion to stay remain pending.
The Court states that the government’s motion to stay is based on the class action pending in the Northern District
of Texas. The class certification has been granted in the Texas case and plaintiffs may proceed in that case.
Mr. Lennington states that the class action will send notices and there may not be an opt-out provision. Plaintiffs
would be a member of that case if they are not able to opt-out. The plaintiffs’ stance in this case is that this case
should move forward.
The Court inquires if it is not possible to opt-out of a case. Mr. Lennington states that he is researching that
question.
Ms. Newton states that conflicting judgments in different/multiple districts pose a problem, therefore, a stay in
this case is appropriate.
The Court defers scheduling until the motion to stay is resolved.




                 Case 1:21-cv-00548-WCG Filed 07/20/21 Page 1 of 1 Document 58
